Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
As to claim 1, the prior art of record fails to teach or render obvious the overall claimed invention of a modular signal interface system for providing electrical communication with a surgical instrument when the surgical instrument is inserted into a cannula of a trocar, the system comprising:  a first plurality of conductive contacts of each of a signal interface adapter and instrument connector are circumferentially arranged in a pair of spaced-apart concentric bands; and in combination with other structural limitations of the independent claim.  The prior art of Clem US 2013/0324991 A1 instead shows contacts that are in rows that adjacent but not concentric as shown in fig. 3.
As to claim 4, the prior art of record fails to teach or render obvious the overall claimed invention of a modular signal interface system for providing electrical communication with a surgical instrument when the surgical instrument is inserted into a cannula of a trocar, the system comprising:  conductive contacts of at least one of a signal interface adapter and instrument connector components further includes at least one apertured planar conductive contact having a plurality of apertures therein, wherein each of the first plurality of contacts of said at least one component are located within the boundary of one of said plurality of apertures such that none of the first plurality of contacts are in conductive contact with said apertured planar conductive contact; and in combination with other structural limitation of the independent claim.   The prior art of Clem US 2013/0324991 A1 instead shows contacts that are absent of any apertures.
As to claim 48, the prior art of record fails to teach or render obvious the overall claimed invention of a signal-associated surgical instrument comprising:  a first plurality of conductive contacts are circumferentially arranged about the central aperture of the instrument connector in a pair of spaced-apart concentric bands.  The prior art of Clem US 2013/0324991 A1 instead shows contacts that are in rows that adjacent but not concentric as shown in fig. 3.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771